Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE 
The prior art does not teach or reasonably suggest a composition for topical application comprising:- at least one purified cannabinoid; - at least one anti-inflammatory agent in an amount ranging from between about 5 wt % and about 90 wt % of the total weight of the composition, wherein the anti-inflammatory agent is methyl salicylate; and - at least one botanical extract, wherein the botanical extract is arnica; wherein the composition is an ointment, a gel, a cream, an oil, a wax, a paste, or a fluid.
The closet found art was Sekura et al (US 2018/0193394 A1).  
Sekura et al teach a cream is formulated as in Example 9 with a therapeutically effective amount of methyl salicylate (thus at least one anti-inflammatory agent, thus a nonsteroidal anti-inflammatory drug, thus an anti-inflammatory analgesic, thus claims 9, 11, and 13 are met) and menthol (thus a terpene, thus claims 14 and 15 are met) incorporated into the cream [0112].
Sekura et al teach Example 9. Anti-inflammatory cream. A cream is prepared as described above and Cannabis derived botanic drug product (thus contains the claimed cannabidiol/cannabinoid, thus at least one botanical extract, thus claims 1 and 18 are met) is added to achieve CBD and/or THC levels of greater than 2 mg/kg of final product [0109].
Sekura et al teach a topical formulation, comprising: an extract of the genus Cannabis comprising at least one selected from the group consisting of tetrahydrocannabinol and cannabidiol (thus claims 1-7 are met), ; at least 0.01 wt %, based on a total weight of the topical formulation of: at least one compound selected from the group consisting of menthol, resorcinol, and phenol, or at least one compound selected from the group consisting of oxybenzone, octocrylene, octyl methoxycinnamate, ethylhexyl salicylate, and avobenzone wherein a concentration of the at least one selected from the group consisting of tetrahydrocannabinol and cannabidiol in the topical formulation is greater than 2 milligrams per kilogram (see claim 1).
Sekura et al teach as used herein and unless otherwise indicated, the term "Cannabis derived biological drug product" is prepared form varieties of Cannabis indica and sativia, which include oils pressed from the seeds; powders prepared for various plant parts including flowers, leaves, stems, buds, and trichomes; extracts prepared from the various parts including flowers, leaves, stems, buds, and trichomes, which includes extracts prepared using organic solvents, water extraction, alcohol extracts, and liquid carbon dioxide extracts; hemp oil; hashish oil; hashish; and fractions of extracts or oils prepared by chromatography, phase partition, temperature fractionation, distillation (thus a distillate, thus claim 8 is met) or other methods employed for fractionation [0062]. 
Sekura et al teach methyl salicylate: a compound that exhibits antipyretic, anti-inflammatory and analgesic properties [0047] (thus claim 13 is met).
Sekura et al do not teach the incorporation of arnica extract; neither does Sekura et al teach the claimed amount of methyl salicylate.

EXAMINER’S AMENDMENT

An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Andreanne Auger on 9/8/2022.
The application has been amended as follows: 

IN THE CLAIMS:
Claim 22 has been amended to read as follows:
--
The composition of claim 21, wherein the at least one purified cannabinoid is cannabidiol (CBD), tetrahydrocannabinol (THC), cannabigerol (CBG), cannabinol (CBN), cannabichromene (CBC), tetrahydrocannabivarin (THCV), cannabigerolic acid (CBGA), cannabichromene acid (CBCA), tetrahydrocannabinolic acid (THCA) or cannabidiolic A (CBDA).
--
Claims 21-39 are allowed.

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655